Case 5:19-cv-02204-TJH-SP Document 20 Filed 06/02/20 Page 1 of 2 Page ID #:215
     Case 5:19-cv-02204-TJH-SP Document 20 Filed 06/02/20 Page 2 of 2 Page ID #:216



 1   controversy must exceed $75,000.00. 28 U.S.C. §§ 1332(a) and 1441. Defendants,
 2   as the removing parties, had the burden of establishing, by a preponderance of the
 3   evidence, that the amount in controversy exceeded $75,000.00 for each Plaintiff.
 4   Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). The claims
 5   and damages of each Plaintiff, here, cannot be aggregated because those claims and
 6   damages are not based on a common undivided claim or interest. See Pinel v. Pinel,
 7   240 U.S. 594, 596 (1916). Consequently, Defendants failed to meet their burden to
 8   establish the existence of diversity jurisdiction. See Sanchez.
 9         “Federal jurisdiction must be rejected if there is any doubt as to the right of
10   removal in the first instance.” Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992).
11         Accordingly,
12         It is Ordered that this case be, and hereby is, Remanded.
13

14   Date: June 2, 2020
15                                              __________________________________
16                                                     Terry J. Hatter, Jr.
17
                                                Senior United States District Judge

18

19

20

21

22

23

24

25

26

27

28


                                                                       Order – Page 2 of 2
